      Case 6:21-cv-01031-JWB-GEB Document 5 Filed 04/16/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


ERIKA CORDOVA,                           )
                                         )
                    Plaintiff,           )
                                         )
v.                                       )        Case No. 21-1031-JWB-GEB
                                         )
TEXTRON AVIATION, INC.,                  )
                                         )
                    Defendants.          )
                                         )

                                        ORDER

      Plaintiff Erika Cordova filed her Complaint, acting pro se, on January 29, 2021.

The Court has reviewed the docket, including the Complaint (ECF No. 1), Plaintiff’s

Motion for Leave to Proceed Without Payment of Fees and attached affidavit of financial

resources (ECF No. 3, sealed) and her Motion for Appointment of Counsel (ECF No. 4),

and concludes that additional information is necessary before ruling on those motions.

      Upon review of Plaintiff’s Motion for Leave to Proceed Without Payment of Fees

and attached affidavit of financial resources (ECF No. 3), the Court orders Plaintiff to

supplement her filings by addressing the following:

      In Plaintiff’s Affidavit of Financial Status (ECF No. 3-1, sealed), she notes both

she and her husband are currently employed, and included her husband’s monthly and

weekly income. However, she did not complete the portion requesting her own net (take

home) income, either monthly or weekly. (ECF No. 3-1, sealed, p. 2, Section II.A.) In

order to determine whether Plaintiff is able to pay the filing fee, the Court takes into
       Case 6:21-cv-01031-JWB-GEB Document 5 Filed 04/16/21 Page 2 of 2




consideration her total household income as compared to her monthly expenses.1 As

currently provided, Plaintiff’s financial affidavit does not provide enough information by

which the Court could surmise Plaintiff’s total potential household income.

       IT IS THEREFORE ORDERED that Plaintiff is to amend her financial

affidavit to include her monthly income, and must file the above-ordered amendment

as soon as possible, but no later than May 5, 2021. Plaintiff may utilize the same form

used to file her original motion to file an amended version of her Motion to Proceed

Without Prepayment of Fees and Financial Affidavit. Forms for Plaintiffs’ use are

available at: http://www.ksd.uscourts.gov/forms.

       Any financial information shall be filed under seal, with only the Court and

Plaintiff having access to such information. Without such information, the Court is

unable to determine Plaintiff’s ability to proceed in this matter without payment of the

filing fee.

       Failure to comply with this Order may result in negative consequences to

Plaintiffs’ case, up to and including denial of her request to proceed without fees and/or

for appointment of counsel, and a potential recommendation of dismissal.

       IT IS SO ORDERED.

       Dated this 16th day of April, 2021, at Wichita, Kansas.

                                         s/ Gwynne E. Birzer
                                         GWYNNE E. BIRZER
                                         United States Magistrate Judge

1
 See Alexander v. Wichita Hous. Auth., No. 07-1149-JTM, 2007 WL 2316902, at *1 (D. Kan.
Aug. 9, 2007) (citing Patillo v. N. Am. Van Lines, Inc., No. 02-2162-JWL-DJW, 2000 WL
1162684, at *1).
                                            2
